             Case 3:18-cr-00203-EMC Document 616 Filed 11/26/19 Page 1 of 3



 1   MANISH KUMAR (CSBN 269493)
     LESLIE A. WULFF (CSBN 277979)
 2   MIKAL J. CONDON (CSBN 229208)
 3   ANDREW SCHUPANITZ (CSBN 315850)
     U.S. Department of Justice, Antitrust Division
 4   450 Golden Gate Avenue
     Box 36046, Room 10-0101
 5   San Francisco, CA 94102
 6   Telephone: (415) 934-5300
     mikal.condon@usdoj.gov
 7
     Attorneys for the United States
 8
 9
10                               UNITED STATES DISTRICT COURT
11                             NORTHERN DISTRICT OF CALIFORNIA
12                                     SAN FRANCISCO DIVISION
13
      UNITED STATES OF AMERICA                        No. 18-cr-00203-EMC
14
15                                                    STIPULATION REGARDING
                     v.                               EXHIBIT 627
16
17    CHRISTOPHER LISCHEWSKI,                         Date: November 26, 2019
                                                      Time: 8:30 a.m.
18
                             Defendant.               Judge: Hon. Edward M. Chen
19                                                    Courtroom: 5, 17th Floor

20
21
22
23
24
25
26
27
28


     STIPULATION REGARDING EX. 627
     No. 18-cr-00203-EMC
             Case 3:18-cr-00203-EMC Document 616 Filed 11/26/19 Page 2 of 3



 1          IT IS HEREBY STIPULATED by and between the Plaintiff United States and Defendant
 2   Christopher Lischewski, by and through their counsel of record, as follows:
 3          1.     Tri-Union Seafoods LLC, D/B/A Chicken of the Sea International produced
 4   documents in this matter, including Exhibit 627 (COSI-DOJ-000000031).
 5          2.     The metadata on certain documents, including Exhibit 627, appears in
 6   Coordinated Universal Time, also known as UTC, rather than Pacific Time.
 7          3.     UTC is 8 hours ahead of Pacific Standard Time and 7 hours ahead of Pacific
 8   Daylight Time.
 9          4.     In 2011, Daylight Savings Time was March 13 to November 6.
10          5.     The metadata for Exhibit 627, a November 28, 2011 email from defendant to
11   Shue Wing Chan, indicates that the email was sent at 10:40 p.m. UTC, which was 2:40 p.m.
12   Pacific Standard Time.
13
14   IT IS SO STIPULATED.
15   Dated: November 26, 2019                            KEKER, VAN NEST & PETERS LLP
16
                                                         /s/ Elizabeth K. McCloskey
17                                                       ELLIOT R. PETERS
18                                                       CHRISTOPHER C. KEARNEY
                                                         ELIZABETH K. MCCLOSKEY
19                                                       NICHOLAS S. GOLDBERG
                                                         Attorney for the Defendant
20                                                       CHRISTOPHER LISCHEWSKI
21
22   Dated: November 26, 2019                            UNITED STATES

23
                                                         /s/ Mikal J. Condon
24                                                       MANISH KUMAR
                                                         LESLIE A. WULFF
25
                                                         MIKAL J. CONDON
26                                                       ANDREW SCHUPANITZ
                                                         Trial Attorneys
27                                                       U.S. Department of Justice
                                                         Antitrust Division
28

                                                    1
     STIPULATION REGARDING EX. 627
     No. 18-cr-00203-EMC
             Case 3:18-cr-00203-EMC Document 616 Filed 11/26/19 Page 3 of 3



 1                                    ATTORNEY ATTESTATION
 2          I hereby attest, pursuant to Local Rule 5-1(i)(3), that the concurrence in the filing of this
 3   document has been obtained from the signatory indicated by the “conformed” signature (/s/) of
 4   Elizabeth K. McCloskey within this e-filed document.
 5
 6                                                         /s/ Mikal J. Condon
 7                                                         MIKAL J. CONDON
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
     STIPULATION REGARDING EX. 627
     No. 18-cr-00203-EMC
